DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2019 was considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100a and 100b in Fig. 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 108a and 108b in Page 12, lines 17-20 of the Applicant’s specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Fig. 8 depicts the horizontal axes of graphs 800, 850 as being the “time from button press (s)” and a vertical line at time t=0 which represents a button press, but the graphs 800, 850 depict a plurality of percept switches during a vision stimulus (as described in Page 16, line 27 to Page 17, line 8 of Applicant’s specification) which are not understood to correspond to only a single button press. Therefore, the label of the horizontal axes creates confusion in relation to the contents of the graphs. The Examiner suggests labeling the horizontal axes as “time”, which is supported in at least Page 16, lines 30-31 of the Applicant’s specification.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No limitations were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-10, 15-18, 47-50, 71-72, 76-78, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites "a subject’s brain" in line 3 and “a subject” in line 1. It is unclear if these recitations refer to the same or different subject. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 3 will be read as "the subject’s brain". Claim 8 recites a similarly unclear limitation so it is rejected on similar grounds.
	Claims 2-3, 15-18, 47-50, 71-72, 76-78 are rejected by virtue of their dependence from claim 1. 
	Claims 9-10 are rejected by virtue of their dependence from claim 8.
	Claim 3 recites “the data” in line 5. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “
	Claim 3 recites “the average perceptual event rate” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “an average perceptual event rate”.
	Claim 8 recites “the system” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “the computerized apparatus 
	Claim 15 recites “a subject”, “a visual stimulus”, “brain activity of the subject”, a metric”, “a condition”, and “a reference metric”. Claim 15 is dependent upon claim 1, and claim 1 recites the same limitations. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. For the purposes of examination, the recitations in claim 15 will be interpreted to refer to the same “subject”, “visual stimulus”, “brain activity of the subject”, “metric”, “condition”, and “reference metric” of claim 1. Claims 47, 71, and 72 recite similarly unclear limitations, so they are rejected on similar grounds. 
	Claims 16-18 are rejected by virtue of their dependence from claim 15. 
Claims 48-50 are rejected by virtue of their dependence from claim 47.
Claims 76-78 are rejected by virtue of their dependence from claim 71.
Claim 17 recites “or both” in line 2. It is unclear what the recitation of “both” refers to. The Examiner suggests deleting the recitation of “;or both”. Claims 49 and 77 recite similarly unclear limitations, so they are rejected on similar grounds.
Claim 18 recites “presenting to the subject a first frequency-tagged image to the left eye and a second frequency-tagged image to the right eye” in lines 2-3. Claim 1 recites “a first image presented to the subjects left eye” in lines 7-8 and “a second image presented to the subject’s right eye” in lines 9-10. Due to the different terminologies, it appears that the images in claims 18 and the images in claim 1 are different. However, in light of the specification, it appears that the images in claims 1 and 18 are the same as each other. It is unclear whether the first frequency-tagged image of claim 18 is the same as, different from, or related to the first image of claim 1. It is unclear whether the second frequency-tagged image of claim 18 is the same as, different from, or related to the second image of claim 1. For the purposes of examination, claim 18 will be interpreted such that the first and second images of claim 1 are frequency-tagged images with different frequencies. Claim 50 is rejected on similar grounds for reciting similarly unclear limitations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards “a computerized method”, which is software expressed as a set of instructions detached from any medium. Such software is not patent eligible. See MPEP 2106.03 (I). The Examiner suggests amending the claims to recite “

Claims 1-3, 8-10, 15-18, 47-50, 71-73, 76-78 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3, 8-10, 15-18, 47-50, 71-73, 76-78  do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process.
Step 2A - Prong 1: Claim 1 is drawn to an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. In particular, claim 1 recites the following limitations: 
[A1]: determining, based on the first and second frequency bands, a set of events in the time period, wherein an event in the set of events is associated with a change from a previous perceptual event triggered by observation of the first and second images by the subject to a new perceptual event triggered by observation of the first and second images by the subject;
[B1]: determine, based on the set of events, a metric for the subject; and
[C1]: analyzing the metric to determine whether the subject exhibits signs associated with a condition that is associated with binocular rivalry.
These elements [A1]-[C1] of claim 1 are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed. For example, a skilled artisan is capable of looking at amplitudes of different frequency bands, calculating the number of times the amplitudes cross each other over a period of time and/or calculating ratios between different portions of the amplitudes, and analyzing the calculations to determine if there are signs related to a condition.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: 
[A2]: a computerized method; and
[B2]: receiving sensed electrical activity of a subject’s brain over a time period while the subject is exposed to a visual stimulus, wherein the sensed electrical activity comprises: a first frequency band associated with a  first frequency of a first image presented to the subject’s left eye; and a second frequency band associated with a second image presented to the subject’s right eye.
The elements [A2]-[B2] do not integrate the exception into a practical application of the exception. 
The element [A2] does not integrate the exception into a practical application of the exception because the element [A2] amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - See MPEP 2106.04(d) and MPEP 2106.05(f). 
The element [B2] does not integrate the exception into a practical application of the exception because “receiving sensed electrical activity of a subject’s brain over a time period while the subject is exposed to a visual stimulus, wherein the sensed electrical activity comprises: a first frequency band associated with a  first frequency of a first image presented to the subject’s left eye; and a second frequency band associated with a second image presented to the subject’s right eye” is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or is generally linking the use of a judicial exception to a particular technological environment or field of use, - see MPEP § 2106.05(h).
Accordingly, each of the additional elements do not integrate the abstract into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 1 recites the following additional elements:  
[A3]: a computerized method; and
[B3]: receiving sensed electrical activity of a subject’s brain over a time period while the subject is exposed to a visual stimulus, wherein the sensed electrical activity comprises: a first frequency band associated with a  first frequency of a first image presented to the subject’s left eye; and a second frequency band associated with a second image presented to the subject’s right eye.
In particular, simply reciting the element [A3] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
Additionally, simply reciting the element [B3] does not qualify as significantly more because “receiving sensed electrical activity of a subject’s brain over a time period while the subject is exposed to a visual stimulus, wherein the sensed electrical activity comprises: a first frequency band associated with a  first frequency of a first image presented to the subject’s left eye; and a second frequency band associated with a second image presented to the subject’s right eye” is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014), and/or is generally linking the use of a judicial exception to a particular technological environment or field of use, - see MPEP § 2106.05(h). Furthermore, the element [B3] is well-understood, routine, and conventional, as is evidenced by SSVEP Signatures of Binocular Rivalry During Simultaneous EEG and fMRI (Jamison) which discloses that binocular rivalry has been studied by using “‘frequency tagging’, in which the two stimuli flicker at different temporal frequencies, generating steady-state visually evoked potentials (SSVEPs) at those two frequencies which can then be detected using electrophysiological measures (Brown and Norcia, 1997; Tang and Norcia, 1995)” (Page 54, Left Column, first full paragraph), which indicates that frequency tagging in relation to binocular rivalry has been known since at least 1995 and has been well studied. Therefore, Jamison indicates that element [B3] is well-understood, routine, and conventional.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Independent claim 8 recites mirrored limitations and are not patent eligible for substantially similar reasons. 

Claims 2-3, 15-18, 47-50, 71-72, 76-78 depend from claim 1, and recite the same abstract idea as claim 1.  Claims 9-10 depend from claim 8, and recite the same abstract idea as claim 1. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process), with the following exceptions:
Claims 18 and 50: presenting a first frequency-tagged image to the left eye and a second frequency-tagged image to the right eye, wherein the frequency of the first frequency-tagged image is different from the frequency of the second frequency-tagged image;
Claims 71-72: administering a treatment to the subject if the metric of the subject is less than a reference metric; and
Claim 78: wherein the treatment comprises a behavioral treatment or administration of a pharmaceutical agent.
Each of these claim limitations do not integrate the exception into a practical application of the exception. In particular, the element of claims 18 and 50 are merely adding merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or is generally linking the use of a judicial exception to a particular technological environment or field of use, - see MPEP § 2106.05(h). The elements of claims 71-72 and 78 are merely instructions to "apply" the exception in a generic way - see MPEP 2106.05(f) and MPEP 2106.04(d)(2), and/or are generally linking the use of a judicial exception to a particular technological environment or field of use, - see MPEP § 2106.05(h). Additionally, the elements of claims 71-72 and 78 do not amount to the application or use of the judicial exception to effect a particular treatment or prophylaxis for a disease or a medical condition because the treatment or prophylaxis limitation is not “particular” and does not amount to more than a nominal or insignificant relationship to the exception. See MPEP 2106.04(d)(2).
Each of these claim limitations do not amount to significantly more than the judicial exception itself. In particular, the element of claims 18 and 50 are merely adding merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or is generally linking the use of a judicial exception to a particular technological environment or field of use, - see MPEP § 2106.05(h). Furthermore, the element of claims 18 and 50 is well-understood, routine, and conventional, as is evidenced by SSVEP Signatures of Binocular Rivalry During Simultaneous EEG and fMRI (Jamison) which discloses that binocular rivalry has been studied by using “‘frequency tagging’, in which the two stimuli flicker at different temporal frequencies, generating steady-state visually evoked potentials (SSVEPs) at those two frequencies which can then be detected using electrophysiological measures (Brown and Norcia, 1997; Tang and Norcia, 1995)” (Page 54, Left Column, first full paragraph), which indicates that frequency tagging in relation to binocular rivalry has been known since at least 1995 and has been well studied. Therefore, Jamison indicates that the element of claims 18 and 50 is well-understood, routine, and conventional. The elements of claims 71-72 and 78 are merely instructions to "apply" the exception in a generic way - see MPEP 2106.05(f) and MPEP 2106.04(d)(2), and/or is generally linking the use of a judicial exception to a particular technological environment or field of use, - see MPEP § 2106.05(h). Furthermore, the elements of claims 71-72 and 78 are well-understood, routine, and conventional, as is evidenced by disclosures of US 2005/0079636 A1 (White) in at least ¶¶ [0047]-[0050]; US 2005/0101877 A1 (Miller) (cited by Applicant) in at least ¶ [0138]; and US 2009/0149769 A1 (Pettigrew) (cited by Applicant) in at least ¶ [0032]. The plurality of disclosures indicate that the elements of claims 71-72 and 78 are well-understood, routine, and conventional.
In view of the above, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

The analysis of claim 73 is as follows:
Step 1: Claim 73 is drawn to a process.
Step 2A - Prong 1: Claim 73 is drawn to an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. In particular, claim 73 recites the following limitations: 
[A1]: selecting the subject on the basis that the subject has a metric that is less than a reference metric.
This element [A1] of claim 73 is drawn to an abstract idea because it is a process that, under its broadest reasonable interpretation, is a mere step that are capable of being mentally performed. For example, a skilled artisan is capable of selecting a patient based on their performance on a test.
Step 2A - Prong Two: Claim 73 recites the following limitations that are beyond the judicial exception: 
[A2]: administering a therapeutic treatment to the subject.
The element [A2] does not integrate the exception into a practical application of the exception because it is merely instructions to "apply" the exception in a generic way - see MPEP 2106.05(f) and MPEP 2106.04(d)(2), and/or is generally linking the use of a judicial exception to a particular technological environment or field of use, - see MPEP § 2106.05(h). Additionally, the element [A2] does not amount to the application or use of the judicial exception to effect a particular treatment or prophylaxis for a disease or a medical condition because the treatment or prophylaxis limitation is not “particular” and does not amount to more than a nominal or insignificant relationship to the exception. See MPEP 2106.04(d)(2).
Step 2B: Claim 73 does not recite additional elements that amount to significantly more than the judicial exception itself. The element [A2] is merely instructions to "apply" the exception in a generic way - see MPEP 2106.05(f) and MPEP 2106.04(d)(2), and/or is generally linking the use of a judicial exception to a particular technological environment or field of use, - see MPEP § 2106.05(h). Furthermore, the element [A2] is well-understood, routine, and conventional, as is evidenced by disclosures of US 2005/0079636 A1 (White) in at least ¶¶ [0047]-[0050]; US 2005/0101877 A1 (Miller) (cited by Applicant) in at least ¶ [0138]; and US 2009/0149769 A1 (Pettigrew) (cited by Applicant) in at least ¶ [0032]. The plurality of disclosures indicate that the element [A2] is well-understood, routine, and conventional.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 15, 18, 47, 50, 71-73, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0101877 A1 (Miller) (cited by Applicant) and evidenced by A Method for Investigating Binocular Rivalry in Real-time with the Steady-state VEP (Brown)
With regards to claim 1, Miller teaches a method for analyzing brain activity of a subject associated with the subject's vision to identify signs associated with binocular rivalry (¶ [0090] discloses a method for diagnosing mood disorders in relation to optical stimuli and binocular rivalry; ¶ [0087] discloses that interhemispheric switch rate is brain activity), the method comprising: receiving sensed electrical activity of a subject's brain over a time period while the subject is exposed to a visual stimulus (¶ [0097] discloses that a rate of perceptual rivalry is determined over a predetermined period; ¶ [0099] discloses that perceptual alternation may be determined using visually evoked potentials (VEP), which is brain electrical activity as the user is viewing images with slightly different temporal frequency), wherein the sensed electrical activity comprises: a first frequency band associated with a first frequency of a first image presented to the subject's left eye (¶ [0099] discloses that the images presented to the left and right eyes have frequencies; Page 2403, Left Column, Second Full Paragraph of Brown depicts that the stimuli presented to the eyes have different associated frequencies, then the VEP associated with the stimuli are frequency-doubled to be 11 and 13.2 Hz and frequency responses ±1.1 Hz were determined); and a second frequency band associated with a second frequency of a second image presented to the subject's right eye (¶ [0099] discloses that the images presented to the left and right eyes have frequencies; see Page 2403, Left Column, Second Full Paragraph of Brown); determining, based on the first and second frequency bands, a set of events in the time period, wherein an event in the set of events is associated with a change from a previous perceptual event triggered by observation of the first and second images by the subject to a new perceptual event triggered by observation of the first and second images by the subject (¶ [0099] discloses detection of perceptual alternations based on the VEP amplitudes--also see section Evidence of physiological rivalry in the VEP starting on Page 2403 of Brown; Perceptual alternation is a change from a previous period of relative perceptual dominance to a new period of relative perceptual dominance; ¶ [0099] discloses a set of signals corresponding to the perceptual alternations during a predetermined time period); determining, based on the set of events, a metric for the subject (¶¶ [0097]-[0199] disclose calculating a rate of perceptual rivalry); and analyzing the metric to determine whether the subject exhibits signs associated with a condition that is associated with binocular rivalry (¶¶ [0107]-[0108] discloses determining a presence of a mood disorder by analyzing the switch rate).
Miller is silent with regards to whether the method is a computerized method. 
In a related embodiment, Miller discloses processing means such as a computer for providing stimuli, receiving inputs, and processing the inputs to measure rates of binocular rivalry (¶¶ [0141]-[0142] of Miller). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above method of Miller such that it is able to be implemented by a processing means such as a computer as taught by ¶¶ [0141]-[0142] of Miller. The motivation would have been to automate the process and/or improve the accuracy of the diagnosis of the patient. 

With regards to claim 8, Miller teaches an apparatus for analyzing brain activity of a subject associated with the subject's vision to identify signs associated with binocular rivalry (¶ [0090] discloses an invention for diagnosing mood disorders in relation to optical stimuli and binocular rivalry; ¶ [0087] discloses that interhemispheric switch rate is brain activity) which causes: receive sensed electrical activity of a subject's brain over a time period while the subject is exposed to a visual stimulus (¶ [0097] discloses that a rate of perceptual rivalry is determined over a predetermined period; ¶ [0099] discloses that perceptual alternation may be determined using visually evoked potentials (VEP), which is brain electrical activity as the user is viewing images with slightly different temporal frequency), wherein the sensed electrical activity comprises: a first frequency band associated with a first frequency of a first image presented to the subject's left eye (¶ [0099] discloses that the images presented to the left and right eyes have frequencies; Page 2403, Left Column, Second Full Paragraph of Brown depicts that the stimuli presented to the eyes have different associated frequencies, then the VEP associated with the stimuli are frequency-doubled to be 11 and 13.2 Hz and frequency responses ±1.1 Hz were determined); and a second frequency band associated with a second frequency of a second image presented to the subject's right eye (¶ [0099] discloses that the images presented to the left and right eyes have frequencies; see Page 2403, Left Column, Second Full Paragraph of Brown); determine, based on the first and second frequency bands, a set of events in the time period, wherein an event in the set of events is associated with a change from a previous perceptual event triggered by observation of the first and second images by the subject to a new perceptual event triggered by observation of the first and second images by the subject (¶ [0099] discloses detection of perceptual alternations based on the VEP amplitudes--also see section Evidence of physiological rivalry in the VEP starting on Page 2403 of Brown; Perceptual alternation is a change from a previous period of relative perceptual dominance to a new period of relative perceptual dominance; ¶ [0099] discloses a set of signals corresponding to the perceptual alternations during a predetermined time period); determine, based on the set of events, a metric for the subject (¶¶ [0097]-[0199] disclose calculating a rate of perceptual rivalry); and analyze the metric to determine whether the subject exhibits signs associated with a condition that is associated with binocular rivalry (¶¶ [0107]-[0108] discloses determining a presence of a mood disorder by analyzing the switch rate).
Miller is silent with regards to whether the system comprises a processor in communication with a memory storing instructions that, when executed by the processor, cause the above method. 
In a related embodiment, Miller discloses processing means such as a computer for providing stimuli, receiving inputs, and processing the inputs to measure rates of binocular rivalry (¶¶ [0141]-[0142] of Miller). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above method of Miller such that it is able to be implemented by a processing means such as a computer as taught by ¶¶ [0141]-[0142] of Miller. The motivation would have been to automate the process and/or improve the accuracy of the diagnosis of the patient. 

	With regards to claim 15, Miller teaches a method of evaluating a subject (¶ [0090]) comprising: providing a visual stimulus to the subject (¶ [0099] discloses providing eye images labeled with different temporal frequency); and evaluating brain activity of the subject according to the method of claim 1 to determine a metric (see the above prior art analysis regarding the method of claim 1); wherein the subject is likely to have a condition that is associated with binocular rivalry if the metric is less than a reference metric (¶¶ [0107]-[0108] discloses diagnosis of a mood disorder based on the rate of perceptual alternation being less than 0.40 Hz).

	With regards to claim 18, Miller teaches that the visual stimulus comprises: presenting to the subject a first frequency-tagged image to the left eye and a second frequency-tagged image to the right eye, wherein the frequency of the first frequency-tagged image is different from the frequency of the second frequency-tagged image (¶ [0099] discloses that different frequency-tagged images are presented to the different eyes)

	With regards to claim 47, Miller teaches a method of determining the efficacy of a treatment in a subject suffering from a condition that is associated with binocular rivalry (¶¶ [0132]-[0133]) comprising: providing a visual stimulus to the subject (¶ [0133] discloses any suitable method may be used for determining interhemispheric switch rate; ¶ [0099] discloses providing eye images labeled with different temporal frequency); and detecting brain activity of the subject according to the method of claim 1 to determine a metric (see the above prior art analysis regarding the method of claim 1); wherein the treatment is said to be effacious if the metric is increased after the administration of the treatment (¶ [0132] discloses identifying a candidate therapeutic agent if the switch rate is faster after administration of the agent).

	With regards to claim 50, Miller teaches that the visual stimulus comprises: presenting to the subject a first frequency-tagged image to the left eye and a second frequency-tagged image to the right eye, wherein the frequency of the first frequency-tagged image is different from the frequency of the second frequency-tagged image (¶ [0099] discloses that different frequency-tagged images are presented to the different eyes)

	With regards to claim 71, Miller discloses a method of treating a subject diagnosed with a condition that is associated with binocular rivalry (¶ [0138]) comprising: providing a visual stimulus to the subject (¶ [0138] discloses determining interhemispheric switch rate; ¶ [0099] discloses providing eye images labeled with different temporal frequency); and detecting brain activity of the subject according to the method of claim 1 to determine a metric (see the above prior art analysis regarding the method of claim 1); administering a treatment to the subject if the metric of the subject is less than a reference metric (¶ [0138] discloses providing a mood stabilizing drug if the alternation rate is below 0.25 Hz).

With regards to claim 72, Miller discloses a method of treating a subject diagnosed with a condition that is associated with binocular rivalry (¶ [0138]) comprising: directing or ordering a test on the subject to determine a metric according to the method of claim 1 (¶ [0138] discloses determining interhemispheric switch rate; ¶ [0099] discloses providing eye images labeled with different temporal frequency; see the above prior art analysis regarding the method of claim 1); administering a treatment to the subject if the metric of the subject is less than a reference metric (¶ [0138] discloses providing a mood stabilizing drug if the alternation rate is below 0.25 Hz).

With regards to claim 73, Miller discloses a method of treating a subject diagnosed with a condition that is associated with binocular rivalry (¶ [0138]) comprising: selecting the subject on the basis that the subject has a metric that is less than a reference metric; administering a treatment to the subject  (¶ [0138] discloses providing a mood stabilizing drug if the alternation rate is below 0.25 Hz).

With regards to claim 78, Miller discloses that the treatment comprises a behavioral treatment or administration of a pharmaceutical agent (¶ [0138] discloses administration of a pharmacologically-effective dosage of a mood-stabilizing drug).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and evidenced by Brown, as applied to claim 1 above, and further in view of Intraocular Suppression in the Primary Visual Cortex: a Possible Neural Basis of Binocular Rivalry (Sengpiel)
With regards to claim 2, Miller as evidenced by Brown is silent with regards to whether determining the metric comprises: determining an average perceptual event rate; determining a depth of perceptual suppression based on a ratio of dominant to mixed percepts; or both.
	In a related system for monitoring binocular rivalry and alternating suppression of perception (Abstract of Sengpiel), Sengpiel discloses averaging responses to a plurality of stimuli (Recording and visual Stimulation: Paragraph 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the perceptual switching rate of Miller as evidenced by Brown, based on the teachings of Sengpiel, to incorporate determining an average switching rate. The motivation would have been to provide a more accurate diagnostic analysis of the patient. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and evidenced by Brown, as applied to claim 1 above, and further in view of SSVEP Signatures of Binocular Rivalry During Simultaneous EEG and fMRI (Jamison) and Intraocular Suppression in the Primary Visual Cortex: a Possible Neural Basis of Binocular Rivalry (Sengpiel).
With regards to claim 3, Miller as evidenced by Brown teaches that the first frequency band comprises a power of the first frequency band over the time period; the second frequency band comprises a power of the second frequency band over the time period (Evidence for physiological rivalry in the VEP starting on Page 2403 of Brown depicts the frequencies having an amplitude which is a reflection of the power in the frequency bands). Miller further teaches determining a perceptual event rate of the subject (¶¶ [0097]-[0199] of Miller disclose calculating a rate of perceptual rivalry)
Miller as evidenced by Brown  is silent with regards to whether determining the set of events comprises analyzing the data of the first frequency band and the second frequency band using a Fourier transform analysis to determine the perceptual event rate for the subject.
	In a related system for monitoring SSVEP signatures of binocular rivalry, Jamison teaches using a Fourier transform analysis to provide a more accurate amplitude envelope of SSVEP signals (2.7 SSVEP amplitude estimation: Paragraph 1). It would have been obvious for one of ordinary skill in the art to have modified the sensed electrical activity of Miller as evidenced by Brown to incorporate performing a Fourier transform analysis as taught by Jamison to provide a more accurate envelope of the two SSVEP signals. 
	The above combination of Miller as evidenced by Brown in view of Jamison is silent with regards whether the perceptual event rate is an average perceptual event rate.
In a related system for monitoring binocular rivalry and alternating suppression of perception (Abstract of Sengpiel), Sengpiel discloses averaging responses to a plurality of stimuli (Recording and visual Stimulation: Paragraph 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the perceptual switching rate of Miller as evidenced by Brown and in view of Jamison, based on the teachings of Sengpiel, to incorporate determining an average switching rate. The motivation would have been to provide a more accurate diagnostic analysis of the patient.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and evidenced by Brown, as applied to claim 8 above, and further in view of Sengpiel
With regards to claim 9, Miller as evidenced by Brown is silent with regards to whether determining the metric comprises: determining an average perceptual event rate; determining a depth of perceptual suppression based on a ratio of dominant to mixed percepts; or both.
	In a related system for monitoring binocular rivalry and alternating suppression of perception (Abstract of Sengpiel), Sengpiel discloses averaging responses to a plurality of stimuli (Recording and visual Stimulation: Paragraph 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the perceptual switching rate of Miller as evidenced by Brown, based on the teachings of Sengpiel, to incorporate determining an average switching rate. The motivation would have been to provide a more accurate diagnostic analysis of the patient. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and evidenced by Brown, as applied to claim 8 above, and further in view of SSVEP Signatures of Binocular Rivalry During Simultaneous EEG and fMRI (Jamison) and Intraocular Suppression in the Primary Visual Cortex: a Possible Neural Basis of Binocular Rivalry (Sengpiel).
With regards to claim 10, Miller as evidenced by Brown teaches that the first frequency band comprises a power of the first frequency band over the time period; the second frequency band comprises a power of the second frequency band over the time period (Evidence for physiological rivalry in the VEP starting on Page 2403 of Brown depicts the frequencies having an amplitude which is a reflection of the power in the frequency bands). Miller further teaches determining a perceptual event rate of the subject (¶¶ [0097]-[0199] of Miller disclose calculating a rate of perceptual rivalry)
Miller as evidenced by Brown  is silent with regards to whether determining the set of events comprises analyzing the data of the first frequency band and the second frequency band using a Fourier transform analysis to determine the perceptual event rate for the subject.
	In a related system for monitoring SSVEP signatures of binocular rivalry, Jamison teaches using a Fourier transform analysis to provide a more accurate amplitude envelope of SSVEP signals (2.7 SSVEP amplitude estimation: Paragraph 1). It would have been obvious for one of ordinary skill in the art to have modified the sensed electrical activity of Miller as evidenced by Brown to incorporate performing a Fourier transform analysis as taught by Jamison to provide a more accurate envelope of the two SSVEP signals. 
	The above combination of Miller as evidenced by Brown in view of Jamison is silent with regards whether the perceptual event rate is an average perceptual event rate.
In a related system for monitoring binocular rivalry and alternating suppression of perception (Abstract of Sengpiel), Sengpiel discloses averaging responses to a plurality of stimuli (Recording and visual Stimulation: Paragraph 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the perceptual switching rate of Miller as evidenced by Brown and in view of Jamison, based on the teachings of Sengpiel, to incorporate determining an average switching rate. The motivation would have been to provide a more accurate diagnostic analysis of the patient.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and evidenced by Brown, as applied to claim 15 above, and further in view of Sengpiel
With regards to claim 16, Miller as evidenced by Brown is silent with regards to whether determining the metric comprises: determining an average perceptual event rate; determining a depth of perceptual suppression based on a ratio of dominant to mixed percepts; or both.
	In a related system for monitoring binocular rivalry and alternating suppression of perception (Abstract of Sengpiel), Sengpiel discloses averaging responses to a plurality of stimuli (Recording and visual Stimulation: Paragraph 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the perceptual switching rate of Miller as evidenced by Brown, based on the teachings of Sengpiel, to incorporate determining an average switching rate. The motivation would have been to provide a more accurate diagnostic analysis of the patient. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and evidenced by Brown, as applied to claim 15 above, and further in view of Slower Rate of Binocular Rivalry in Autism (Robertson)
With regards to claim 17, Miller teaches that the invention is in the field of diagnosis of mood disorders and/or predispositions thereof (¶ [0001]). Miller is silent with regards to whether the metric is depth of perceptual suppression based on a ratio of dominant to mixed percepts.
In a related system for identifying disorders, Robertson discloses a metric for identifying whether a subject has a condition being a depth of perceptual suppression based on a ratio of dominant to mixed percepts (Longer mixed percepts, but not dominance durations in ASCs on Page 16986 discloses that longer durations of mixed percepts in relation to time of dominant percepts is linked to autism spectrum conditions). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the criteria for diagnosis of Miller to incorporate that the metric is a depth of perceptual suppression based on a ratio of dominant to mixed percepts as taught by Robertson. Because both the rate of perceptual switches and the ratio of mixed to dominant percepts are parameters indicative of psychological conditions, it would have been the simple substitution of one known equivalent element to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a more accurate diagnosis of the patient. 

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and evidenced by Brown, as applied to claim 47 above, and further in view of Sengpiel
With regards to claim 48, Miller as evidenced by Brown is silent with regards to whether determining the metric comprises: determining an average perceptual event rate.
	In a related system for monitoring binocular rivalry and alternating suppression of perception (Abstract of Sengpiel), Sengpiel discloses averaging responses to a plurality of stimuli (Recording and visual Stimulation: Paragraph 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the perceptual switching rate of Miller as evidenced by Brown, based on the teachings of Sengpiel, to incorporate determining an average switching rate. The motivation would have been to provide a more accurate diagnostic analysis of the patient. 

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and evidenced by Brown, as applied to claim 47 above, and further in view of Robertson.
With regards to claim 49, Miller teaches that the invention is in the field of diagnosis of mood disorders and/or predispositions thereof (¶ [0001]). Miller is silent with regards to whether the metric is depth of perceptual suppression based on a ratio of dominant to mixed percepts.
In a related system for identifying disorders, Robertson discloses a metric for identifying whether a subject has a condition being a depth of perceptual suppression based on a ratio of dominant to mixed percepts (Longer mixed percepts, but not dominance durations in ASCs on Page 16986 discloses that longer durations of mixed percepts in relation to time of dominant percepts is linked to autism spectrum conditions). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the criteria for diagnosis of Miller to incorporate that the metric is a depth of perceptual suppression based on a ratio of dominant to mixed percepts as taught by Robertson. Because both the rate of perceptual switches and the ratio of mixed to dominant percepts are parameters indicative of psychological conditions, it would have been the simple substitution of one known equivalent element to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a more accurate diagnosis of the patient. 

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and evidenced by Brown, as applied to claim 71 above, and further in view of Sengpiel
With regards to claim 76, Miller as evidenced by Brown is silent with regards to whether determining the metric comprises: determining an average perceptual event rate.
	In a related system for monitoring binocular rivalry and alternating suppression of perception (Abstract of Sengpiel), Sengpiel discloses averaging responses to a plurality of stimuli (Recording and visual Stimulation: Paragraph 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the perceptual switching rate of Miller as evidenced by Brown, based on the teachings of Sengpiel, to incorporate determining an average switching rate. The motivation would have been to provide a more accurate diagnostic analysis of the patient. 



Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and evidenced by Brown, as applied to claim 71 above, and further in view of Robertson.
With regards to claim 77, Miller teaches that the invention is in the field of diagnosis of mood disorders and/or predispositions thereof (¶ [0001]). Miller is silent with regards to whether the metric is depth of perceptual suppression based on a ratio of dominant to mixed percepts.
In a related system for identifying disorders, Robertson discloses a metric for identifying whether a subject has a condition being a depth of perceptual suppression based on a ratio of dominant to mixed percepts (Longer mixed percepts, but not dominance durations in ASCs on Page 16986 discloses that longer durations of mixed percepts in relation to time of dominant percepts is linked to autism spectrum conditions). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the criteria for diagnosis of Miller to incorporate that the metric is a depth of perceptual suppression based on a ratio of dominant to mixed percepts as taught by Robertson. Because both the rate of perceptual switches and the ratio of mixed to dominant percepts are parameters indicative of psychological conditions, it would have been the simple substitution of one known equivalent element to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a more accurate diagnosis of the patient. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792